DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on March 17, 2021.
The amendment to the specification filed March 17, 2021 is entered.
Claims 1-6 are currently pending and have been examined.
Claims 1-6 are amended.
Applicant arguments regarding the objection to the drawings on Page 1 of the Remarks filed March 17, 2021, overcomes the objection to the drawings, set forth in the Non-Final Rejection mailed December 18, 2020.  The objection is withdrawn.
Applicant amendment to Claims 1-6 overcomes the objection to the claims, set forth in the Non-Final Rejection mailed December 18, 2020.  The objection is withdrawn.
Applicant amendment to Claims 1-6 overcomes the rejection to the claims under 35 USC § 112(b) for indefiniteness, set forth in the Non-Final Rejection mailed December 18, 2020.  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipated nor render obvious the combination set forth in independent Claim 1, and specifically does not disclose the following:
A refrigeration cycle apparatus comprising a compressor and a plurality of elastic members, wherein the compressor and the second plurality of elastic members are disposed such that, when a circle centered at the position O with a radius of 1.5 times r1 is drawn on the base, a projected position Q of an arrangement centroid of the second plurality of elastic members on the base is present inside the circle, excluding the case that the second plurality of elastic members are disposed to be symmetrical about the centroid of the compressor.
The closest prior art of record is (JP-2010243033) to Mugi et al. (hereinafter “Mugi”); and (U.S. Patent Application Publication No. 2006/0117789) to Yamasaki et al. (hereinafter “Yamasaki).”
The closest prior art of Mugi teaches a refrigeration cycle apparatus comprising all of the features of Claim 1 except, at least one of a group consisting of an economizer heat exchanger consisting of an economizer heat exchanger disposed on the base and  water heat exchanger disposed on the base, the compressor and the second plurality of elastic members are disposed such that, when a circle centered at the position O with a radius of 1.5 times r1 is drawn on the base, a projected position Q of an arrangement centroid of the second plurality of elastic members on the base is present inside the circle, excluding the case that the second plurality of elastic members are disposed to be symmetrical about the centroid of the compressor.   

However, there is no teaching in the prior art of record that would, reasonably absent of impermissible hindsight, motivate one of ordinary skill in the art to further modify the teaching of the prior art to provide, a refrigeration cycle apparatus including a compressor and a plurality of elastic members, wherein the compressor and the second plurality of elastic members are disposed such that, when a circle centered at the position O with a radius of 1.5 times r1 is drawn on the base, a projected position Q of an arrangement centroid of the second plurality of elastic members on the base is present inside the circle, excluding the case that the second plurality of elastic members are disposed to be symmetrical about the centroid of the compressor, as claimed in Claim 1, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Pages 3-5, filed March 17, 2021, with respect to Claims 1-6 have been fully considered and are persuasive.  The Non-Final Rejection of December 18, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763